United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
D.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Honolulu, HI, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1312
Issued: May 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2014 appellant filed a timely appeal from an April 7, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established disability on or after June 14, 2010 as a
result of his accepted November 4, 2009 employment injuries.
FACTUAL HISTORY
On December 8, 2009 appellant, then a 58-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on November 4, 2009 he was assaulted by a patient and sustained
1

5 U.S.C. § 8101 et seq.

injuries to the back, knees, and legs, as well as an exacerbation of his preexisting post-traumatic
stress disorder (PTSD) related to a combat injury. He reported that on that date a patient became
violent and struck a physician. Appellant moved behind the patient and pulled him back by his
upper torso while at the same time security personnel charged the patient from the front, causing
appellant and the patient to fall down hitting the headboard of the bed and the floor very hard.
While on his knees on the floor, appellant struggled to control the patient who was violently
punching and biting him until he was restrained several minutes later.
Appellant stopped work on November 4, 2009 and sought treatment with Dr. D. Scott
McCaffrey, Board-certified in emergency medicine. In a November 5, 2009 medical report,
Dr. McCaffrey diagnosed lumbar sprain with bilateral sciatica and bilateral leg abrasions. He
released appellant to full-duty work as of November 9, 2009. Appellant was authorized for
continuation of pay for intermittent wage loss through December 3, 2009.
By decision dated May 18, 2010, OWCP accepted appellant’s claim for lumbar strain and
bilateral knee abrasion. The decision noted that, while his physician had provided additional
diagnoses of bilateral sciatica, annular tear, prepatellar contusion, chronic bursitis, and PTSD,
the conditions were not accepted due to lack of medical evidence establishing causal relationship
with the November 4, 2009 traumatic injury.
On January 28, 2010 appellant traveled to Vietnam and returned at the end of
March 2010.2
In a June 9, 2010 diagnostic report, Dr. Darren Lum, a Board-certified diagnostic
radiologist, reported that a magnetic resonance imaging (MRI) scan of the right and left knee
revealed a horizontal undersurface cleavage tear involving the posterior horn of the medial
meniscus.
In a June 14, 2010 medical report, Dr. McCaffrey diagnosed lumbar sprain with bilateral
sciatica and L3-4 annular tear, bilateral leg abrasion with prepatellar contusion and chronic
bursitis, bilateral knee sprain with medial posterior horn cartilage tears, and cervical sprain with
C5-6 disc space narrowing. He placed appellant on modified duty by restricting work to three
times per week on Mondays, Wednesdays, and Fridays.
In a June 15, 2010 diagnostic report, Dr. Ryan L. Arbritton, a Board-certified diagnostic
radiologist, reported that a cervical x-ray revealed degenerative disc space narrowing and
endplate osteophyte formation at C5-6 and left-sided C5-6 neural foraminal stenosis from
unconvertebral spurring.

2

The record reflects that, although appellant was released to full-duty work on November 9, 2009, he was not
working and on travel from January 28, 2010 through the end of March 2010. On January 20, 2009, prior to
traveling to Vietnam, Dr. McCaffrey issued a “Letter of Medical Necessity When Traveling” to avoid aggravation of
injuries because appellant’s neck, shoulders, elbows, back, hips, knees, and ankles’ aching symptoms had not
improved. On December 13, 2010 Dr. McCaffrey placed appellant off work from January 7, 2011 through April 29,
2011 for herbal medicine alternative medical treatment which he would be receiving in Vietnam. Appellant again
traveled to Vietnam from January 7 to April 29, 2011. He stopped work on January 7, 2011 and did not return,
filing CA-7 forms for continuous disability compensation beginning on that date.

2

On July 8, 2010 appellant filed claim for compensation CA-7 forms for intermittent
periods of disability beginning November 5, 2009.
Dr. McCaffrey completed a September 3, 2010 work capacity evaluation wherein he
indicated that appellant could not perform his usual job and had numerous work restrictions
including sitting, walking, standing, and operating a motor vehicle for up to one hour a day.
In a November 16, 2010 medical report, Dr. McCaffrey modified appellant’s work to two
times per week, on Tuesdays and Thursdays, due to a flare up of his condition. He provided
additional diagnoses of bilateral shoulder dysfunction, bilateral ankle sprain with dysfunction,
bilateral calcaneal fractures, bilateral shoulder superior labrum from anterior to posterior (SLAP)
lesions with rotator cuff tear, and bilateral elbow desiccation.
By letter dated February 4, 2011, OWCP informed appellant that the medical evidence of
record was insufficient to support his claim for compensation. Appellant was advised to submit
medical evidence establishing disability for the periods claimed. In response, he submitted
numerous diagnostic and medical reports.
By decision dated April 15, 2011, OWCP denied appellant’s claim for wage-loss benefits
as of June 14, 2010 finding that the medical evidence failed to establish a material worsening of
his accepted conditions due to the accepted November 4, 2009 work injury.
In a May 2, 2011 medical report, Dr. McCaffrey placed appellant off work from
January 7 through May 9, 2011, noting that he would be released to modified duty effective
May 10, 2011.
On May 11, 2011 appellant requested review of the written record before the Branch of
Hearings and Review. In support of his claim, he submitted narrative statements and additional
medical and diagnostic reports documenting his treatment.
In a May 16, 2011 medical report, Dr. McCaffrey provided 14 different diagnoses
pertaining to the back, neck, ankles, legs, knees, elbows, shoulders, and mental health.3 He
opined that appellant’s diagnoses were caused by the November 4, 2009 employment incident,
noting that he had no prior injuries to any of these areas and had been suffering from severe pain
and impairment since the injury. Dr. McCaffrey stated that appellant resumed full-duty work for
3

Dr. McCaffrey provided the following diagnoses: lumbar sprain with bilateral sciatica and L3-4 annular tear;
bilateral leg abrasions with prepatellar contusion and chronic persistent bursitis, bilateral knee sprain with medial
posterior horn cartilage tears, cervical sprain with C5-6 disc derangement and mild listhesis with osteophyte
complex and facet degenerative arthritis, bilateral ankle sprain with probable talar dome fracture and small fragment
displacement on the left and talar dome marrow edema with tibialis posterior tenosynovitis and medial tibia cartilage
articular defects, right shoulder sprain with SLAP tear and partial thickness articular surface tear of the
suprascapularis with adjacent tendinopathy, left shoulder sprain with supraspinatus, infraspinatus partial thickness
tears and SLAP tear extending into the biceps labral anchor from posterior to anterior, right knee sprain with
horizontal oblique tear of the posterior horn of the medial meniscus, left knee sprain with horizontal cleavage tear of
the posterior horn of the medial meniscus with extrusion, lumbar sprain with annular tears of the right portion of the
disc at the L3-4 and L4-5 levels, left elbow sprain with chronic persistent medial epicondylitis, right elbow sprain
with mild medial epicondylitis with edema in the common flexor tendon, mild PTSD secondary to injury, and
chronic persistent pain-related sleep disorder.

3

the first three months subsequent to the injury and was later reduced to light-duty secondary to
chronic ongoing pain from the noted injuries. He stated that appellant’s modified-duty work
schedule allowed for his physical therapy and treatment so that he could remain active in the
workplace.
Dr. McCaffrey completed a work capacity evaluation on June 6, 2011 wherein he noted
appellant’s restrictions, including sitting, walking, and standing for 20 minutes at a time, but
confirmed he could work for eight hours a day with restrictions. Dr. McCaffrey related that
appellant had severe chronic pain and MRI scans showed several severe joint sprains,
derangements, and fractures.
A memorandum dated June 14, 2011 by a nurse manager at the employing establishment
documented a meeting that day wherein appellant’s April 15, 2011 denial of compensation was
discussed. The memorandum documented that he had been informed that the modified duty he
had been performing would no longer be available. Effective June 15, 2011 appellant would be
placed on leave without pay pending the outcome of his workers’ compensation appeal, or a
release to full duty without restrictions by his physician.
In a July 9, 2011 report, Dr. McCaffrey stated that appellant was off duty due to
withdrawal of light-duty work from the employing establishment on June 15, 2011.
By medical report dated July 11, 2011, Dr. Gary Okamura, a Board-certified orthopedic
surgeon, reported that he was evaluating appellant for injuries sustained from a November 4,
2009 work injury. He diagnosed bilateral knee medial meniscal tears and recommended
arthroscopic knee surgery. Dr. Okamura further noted SLAP tears to the shoulders which also
required surgery.
On August 24, 2011 OWCP expanded the claim to include the conditions of bilateral
knee sprain, bilateral shoulder sprain, bilateral ankle sprain, and cervical strain. It noted that,
although an arthroscopic surgery had been requested for bilateral meniscus tears, a second
opinion was warranted before any further determination could be made.
By decision dated September 22, 2011, the Branch of Hearings and Review set aside the
April 15, 2011 decision and remanded the case for additional medical development. The hearing
representative noted that OWCP denied appellant’s claim for disability on the basis that it was
unclear how the various new conditions claimed were work related or what material change
occurred such that appellant would have been able to work full duty through May 2010, but then
become increasingly disabled. It noted that subsequent to the April 15, 2011 decision, OWCP
expanded the claim to include additional conditions and as such, the case should be remanded to
a second opinion physician for examination and opinion on appellant’s work-related injuries and
periods of disability.
Appellant submitted an August 13, 2011 psychiatric report from Dr. Danilo E. Ponce, a
treating physician, who diagnosed PTSD chronic as a Vietnam Veteran which he opined was
acutely exacerbated by the November 4, 2009 employment incident. He also submitted a
September 6, 2011 report from Dr. McCaffrey, which placed him on modified duty and a
September 26, 2011 report which removed him from duty.

4

In an October 3, 2011 report, addressed to the employing establishment, Dr. McCaffrey
noted that he had completed several functional capacity evaluations and therefore the employing
establishment was aware that appellant had persistent pain due to derangement of the neck, back,
bilateral shoulders, elbow, knee, ankle, and heels, as well as aggravation of preexisting PTSD
since November 4, 2009. He stated that sedentary work requiring excessive sitting was not
recommended. Dr. McCaffrey concluded that the job description provided was not appropriate
and could aggravate his condition.
On February 7, 2012 OWCP referred appellant, the case file, a statement of accepted
facts (SOAF), and a series of questions to Dr. Tetsuto Numata, a Board-certified orthopedic
surgeon, for a second opinion examination and opinion on appellant’s work-related injuries and
disability.
In his March 23, 2012 report, consisting of 42 pages, Dr. Numata provided a detailed
summary of prior medical and diagnostic reports and findings on physical examination.
Appellant reported no injuries or problems pertaining to his back, bilateral knees, neck, bilateral
shoulders, bilateral elbows, bilateral hips, bilateral ankles, and bilateral heels prior to the
November 4, 2009 work injury. Dr. Numata provided a history of the employment incident
stating that the physical altercation that occurred was violent and uncontrolled. He noted that
appellant fell back to the floor while holding the patient who was struggling against the bed, and
continued to struggle in an uncontrolled manner until the patient was subdued. Based on the
mechanism of injury, Dr. Numata noted that it was plausible that a mechanical injury could have
occurred in the neck, lower back, bilateral knees, bilateral shoulders, and bilateral ankles.
Dr. Numata provided diagnoses of right knee medial meniscus tear, left knee medial
meniscus tear, lumbar annular tear at L3-4 and L4-5 discs, right ankle ligament sprain, right
articular cartilage tear, right ankle posterior tibial tendinitis, right calcaneal nondisplaced
fracture, bilateral shoulder SLAP tear, bilateral shoulder supraspinatus, left shoulder
subscapularis partial tear, and bilateral elbow mild medial epicondylitis. He further noted the
preexisting conditions of right elbow osteoarthritis, cervical multilevel degenerative spondylosis,
bilateral shoulder acromioclavicular (AC) joint arthropathy, left ankle osteochondral lesion
medial dome of talus and degenerative articular cartilage, and damage in the tibia plafond.
Dr. Numata noted that while complaints to the low back and bilateral knees were
documented since the onset of injury, complaints to the neck, shoulders, elbows, and ankles were
not documented for nearly seven months after the initial injury. Thus, he opined that injuries
sustained to the neck, shoulders, elbows, and ankles were not directly related to the work injury.
Dr. Numata further opined that appellant’s bilateral knee medial meniscus tear and lumbar
annular tear at L3-4 and L4-5 discs as documented by MRI scan were directly caused by the
work-related accident. He stated that appellant’s preexisting conditions of right elbow
osteoarthritis, cervical multilevel degenerative spondylosis, bilateral shoulder AC joint
arthropathy, left ankle osteochondral lesion medial dome of talus and degenerative articular
cartilage, and damage in the tibia plafond were aggravated by the work injury. Dr. Numata
stated that the aggravation was permanent as it was beyond the period of time since the work
injury where the aggravation would normally have ceased.

5

When asked if appellant’s two trips to Vietnam, which entailed a 13-hour flight one way,
caused or aggravated his conditions, Dr. Numata stated that no records were provided to render
an opinion on the issue. When asked if the 13-hour flight to Vietnam was responsible for any
periods of disability, he responded that the medical records did not indicate that the flights
themselves led to reduction of appellant’s work capacity or status. Dr. Numata noted that
Dr. McCaffrey reduced appellant’ workload beginning June 14, 2010 and speculated that this
could have been done due to appellant’s reports of worsening of his condition over time. He
stated that review of medical records did not identify a material change that occurred on or about
June 2010 which would cause the change in his work capacity. Dr. Numata further noted that
Dr. McCaffrey placed appellant off duty effective January 7 through May 9, 2011. The medical
records revealed that Dr. McCaffrey placed appellant off duty due to the employing
establishment’s lack of accommodation of his modified-duty status. Dr. Numata stated that it
appeared that appellant had modified work-duty capacity since May 10, 2011.
Dr. Numata opined that appellant was suffering from residuals of the work injury
pertaining to his bilateral shoulders and knees. He further stated that, if OWCP were to accept
causal relationship, appellant was suffering from residuals of the work injury related to the
cervical spine and bilateral elbows, but no residuals for the bilateral ankles. Dr. Numata
recommended that OWCP approve bilateral knee surgery and shoulder arthroscopic surgery. He
stated that the work injury more likely than not caused the damage to the bilateral knee structure
identified by MRI scan based on time line of injury and symptoms. With respect to the bilateral
shoulder surgery, Dr. Numata stated that OWCP would need to decide administratively if the
injury should be covered. He concluded that appellant could work in a modified-duty capacity
with restrictions of lifting, bending, twisting, squatting, climbing, pushing, and pulling with the
ability to change positions from sitting, standing, and walking freely.
By letter dated May 17, 2012, OWCP requested a supplemental report from Dr. Numata
and provided additional questions for clarification. It noted that he stated that appellant’s
complaints to the neck, bilateral shoulders, bilateral elbows, and bilateral ankles were not
directly related to the work injury as there were no documented complaints of symptoms until
seven months later. However, Dr. Numata later stated that appellant’s right elbow, cervical,
bilateral shoulder, and left ankle conditions were aggravated by the work injury.
In a July 9, 2012 report, Dr. Numata responded to an OWCP questionnaire and stated that
the preexisting conditions could not be directly related to the work injury. He further stated that
the neck, bilateral shoulders, bilateral elbows, and bilateral ankles were not caused or aggravated
by the work injury because there was no documentation of symptoms until seven months after
the initial injury. Dr. Numata stated that appellant’s bilateral ankle sprains and cervical sprain
had resolved but the bilateral shoulder issues had not resolved. He explained that, based on loss
of motion examination findings, appellant suffered from residuals of the work-related lumbar
strain. Dr. Numata noted that appellant was suffering from residuals of his lumbar strain, rather
than his degenerative disc disease, because the lumbar strain was significantly more likely to
have occurred as a result of the physical activities involved in the work injury. He stated that he
was unsure why appellant could not work full duty after May 10, 2011 and was off continuously
after January 7, 2011, but speculated that this was because of appellant’s complaints that his
condition was slowly worsening over time, lack of accommodation by the employing
establishment, and reduction of work pending completion of a surgical work up. Dr. Numata

6

noted that Dr. McCaffrey noted no objective material medical changes to indicate why appellant
was unable to work full duty after May 10, 2011.
By decision dated August 24, 2012, OWCP denied appellant’s claim for disability
compensation for the period beginning June 14, 2010 and continuing based on the reports of
Dr. Numata serving as the second opinion physician. It further noted that appellant was also not
entitled to disability compensation beginning June 15, 2011 due to his employing establishment
withdrawal of light duty because there was no objective medical evidence to establish a material
change in his condition that rendered him unable to continue working full duty after
June 14, 2010.
On August 31, 2012 appellant requested an oral hearing before the Branch of Hearings
and Review. In support of his claim, he submitted additional medical reports dated October 20,
2012 through January 20, 2014.
By letter dated August 31, 2012, OWCP requested another supplemental report from
Dr. Numata for clarification of his prior answers. It provided him additional questions for
response. OWCP further requested that Dr. Numata explain how the tears in the bilateral knees
were related to the November 4, 2009 injury and not the result of his nonindustrial travel and
activities while in Vietnam.
In an October 20, 2012 medical report, Dr. McCaffrey stated that he reviewed
Dr. Numata’s March 23 and July 9, 2012 medical reports. He stated that he concurred with
many of Dr. Numata’s examination findings and noted that appellant’s subjective complaints of
pain were consistent with the structural damage proven by high resolution MRI scan
tomography. Dr. McCaffrey noted that surgery to the knees and shoulders had been
recommended since July 2011, but had not been approved. Appellant’s tears and derangements
would likely not heal without surgery and the injuries were consistent with the mechanism of
injury, appellant’s pain self-portraits taken on multiple office visits, and objective physical
examination findings. Dr. McCaffrey further stated that, despite recommending otherwise,
appellant insisted on going back to work five days after his initial injury due to his impeccable
attendance record. He stated that, due to the severe nature of the multiple orthopedic traumas,
appellant was unable to persist in full-duty capacity, resulting in time off and subsequently lightduty status. Dr. McCaffrey noted that appellant’s light duty was withdrawn by the employing
establishment on June 15, 2011. He explained that appellant severely injured multiple joints of
his body as a result of the November 4, 2009 employment incident and without the opportunity
to undergo reparative surgery, he was unable to return to work in a full-duty capacity, which
undermined his recovery.
In a November 20, 2012 addendum report, Dr. Numata responded to OWCP’s August 31,
2012 request for additional information. He stated that tears in the bilateral knees were
documented from a June 9, 2010 MRI scan. Dr. Numata explained with detail that the
mechanism of injury, persistent symptoms since the injury, and physical examination findings
were consistent with the MRI scan findings. Coupled with lack of documented new injury, it
was more likely than not that the meniscus tears were caused by the work injury. Dr. Numata
further stated that there was lack of any documentation of a new injury or worsening of
symptoms to conclude that the travel to Vietnam caused the tear of the meniscus. He further

7

responded to OWCP’s letter which questioned whether degenerative tears, as shown on the MRI
scan, would be the result of a traumatic event. Dr. Numata explained that a one-time traumatic
event could produce a tear in a meniscus that was already degenerated. Thus, even in a meniscus
that is degenerated, if the onset of symptoms followed a clear mechanism of injury that was
consistent as a potential cause of the tear, then one could opine that the tear was caused by that
injury. Dr. Numata noted while it was possible that the degenerative tear was already present in
the knee prior to the work injury, the work injury would have caused an aggravation of the
condition.
In a July 23, 2013 medical report, Dr. Okamura reported that appellant required bilateral
knee arthroscopy and bilateral shoulder and bicep arthroscopy.
By letter dated August 6, 2013, OWCP requested that appellant provide his treating
physician with the reports of Dr. Numata for an opinion regarding his requests for surgery.
On August 20, 2013 OWCP approved appellant’s request for bilateral knee arthroscopic
surgery.4
In an August 23, 2013 report, Dr. McCaffrey responded to OWCP’s August 6, 2013
letter. He provided a detailed history of the November 4, 2009 employment incident and stated
that, based on the manner of the event, appellant sustained injuries to his neck, shoulders,
elbows, back, hips, knees, and ankles.
Dr. McCaffrey disagreed with Dr. Numata pertaining to the lack of documented
complaints relating to the neck, shoulders, elbows, and ankles for nearly seven months after the
injury. He noted that, when he first treated appellant on November 5, 2009, his main focus was
his back and knees as he was optimistic that the pain in other areas would go away. By report
dated January 4, 2010, Dr. McCaffrey advised appellant that full duty was not recommended due
to continued pain in his neck, shoulders, elbows, hips, and ankles, but appellant declined stating
that he would get rest during his trip to Vietnam. On January 20, 2009, prior to traveling to
Vietnam, appellant’s neck, shoulders, elbows, back, hips, knees, and ankles’ aching symptoms
did not improve. In order to avoid aggravation, a “Letter of Medical Necessity When Traveling”
was issued due to the 10-hour nonstop flight to Vietnam. Dr. McCaffrey stated that appellant’s
March 30, 2010 bilateral knee MRI scan request was not authorized until June 9, 2010, which
worsened his work injuries and added to his depression and stress. He explained that appellant
was asymptomatic and fully functional at the time of the November 4, 2009 injury with no prior
complaints of pain, problems, or symptoms related to his neck, shoulders, low back, hips, knees,
or ankles.
Dr. McCaffrey explained that appellant worked from November 9, 2009 through May 10,
2010, having only taken off three days due to aggravation of his work injury. Beginning
May 10, 2010, the employing establishment disregarded the work capacity evaluation and
required that appellant work in various units he was not confident or experienced in, exposing
him to an environment where he felt physically threatened. This type of work further aggravated
4

The Board notes that appellant underwent surgery on August 28, 2013 and received wage-loss compensation
from August 28, 2013 on the periodic rolls.

8

his physical and psychological conditions. On June 14, 2010 Dr. McCaffrey reduced appellant’s
workdays to three times per week, noting complaints of continued aching and burning in the
neck, shoulders, elbows, lower back, hips, knees, and heels which were aggravated by the
aforementioned work conditions. By November 16, 2010, appellant’s lower extremities were
swollen, aching, and burning. The pain in his neck, shoulders, elbows, lower back, hips, knees,
and heels became unbearable and his work duty was further reduced to two days per week.
Dr. McCaffrey explained that appellant’s conditions persisted because the employing
establishment was not following the provided work capacity evaluation and he continued to work
until his position was withdrawn by his employing establishment on June 15, 2011. He
concluded that appellant continued to suffer from multiple orthopedic derangements.
A hearing was held on January 17, 2014 where appellant and his wife testified in support
of his claim.
By decision dated April 7, 2014, the Branch of Hearings and Review affirmed the
August 24, 2012 OWCP decision finding that the medical evidence failed to establish that
appellant was disabled on or after June 14, 2010 as a result of his November 4, 2009 work injury.
The hearing representative noted that the reports of Dr. Numata, serving as the second opinion
physician, were speculative on the issue of causation and several attempts were made for
clarification to no avail. She further noted that Dr. McCaffrey’s medical reports were a
reiteration of his earlier narratives and offered no new medical rationale establishing the claimed
disability in light of appellant continuing to work full duty for over six months following the
injury.
LEGAL PRECEDENT
Under FECA,5 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.6 Whether a particular
injury causes an employee to be disabled and the duration of that disability are medical issues
which must be proved by a preponderance of the reliable, probative, and substantial medical
evidence.7 Findings on examination are generally needed to support a physician’s opinion that
an employee is disabled for work. When a physician’s statements consist only of a repetition of
the employee’s complaints that excessive pain caused an inability to work, without making an
objective finding of disability, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.8 The Board will not require OWCP to pay
compensation for disability without any medical evidence directly addressing the specific dates
of disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.9
5

Supra note 1.

6

See Prince E. Wallace, 52 ECAB 357 (2001).

7

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

8

G.T., 59 ECAB 447 (2008).

9

Id.

9

When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a light-duty position or the medical evidence
establishes that he or she can perform the light-duty position, the employee has the burden of
establishing by the weight of the evidence that he or she cannot perform such light duty. As part
of this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the light-duty job requirements.10
OWCP is not a disinterested arbiter but rather performs the role of adjudicator on the one
hand and gatherer of the relevant facts and protector of the compensation fund on the other, a
role that imposes an obligation to see that its administrative processes are impartially and fairly
conducted.11 Although the employee has the burden of establishing entitlement to compensation,
OWCP shares responsibility in the development of the evidence.12
ANALYSIS
OWCP accepted that appellant sustained a lumbar strain, bilateral knee abrasion, bilateral
knee sprain, bilateral shoulder sprain, bilateral ankle sprain, and cervical strain due to the
November 4, 2009 employment incident. It subsequently approved his bilateral knee
arthroscopic surgery. Appellant has the burden of proving by the weight of the substantial,
reliable and probative evidence a causal relationship between his claimed disability beginning
June 14, 2010 and the accepted November 4, 2009 work injuries.13 The Board finds this case is
not in posture for decision.
OWCP referred appellant and the case file to Dr. Numata, a Board-certified orthopedic
surgeon, for a second opinion and examination pertaining to his work-related injuries and
disability. Following Dr. Numata’s March 23, 2012 report, it requested two additional reports
with questions for clarification. Dr. Numata submitted reports dated March 23, July 9, and
November 20, 2012 responding to OWCP’s requests.
In his initial March 23, 2012 report, consisting of 42 pages, Dr. Numata provided detailed
summary of prior medical and diagnostic reports, findings on physical examination, description
of the November 4, 2009 injury, and medical history with no prior complaints or problems. He
provided various diagnoses and also noted preexisting diagnoses.14 Dr. Numata opined that
10

See Terry R. Hedman, 38 ECAB 222 (1986).

11

Richard F. Williams, 55 ECAB 343, 346 (2004); Thomas M. Lee, 10 ECAB 175, 177 (1958).

12

D.N., Docket No. 07-1940 (issued June 17, 2008); Mary A. Barnett, 17 ECAB 187, 189-90 (1965).

13

See Amelia S. Jefferson, 57 ECAB 183 (2005).

14

Dr. Numata provided diagnoses of right knee medial meniscus tear, left knee medial meniscus tear, lumbar
annual tear at L3-4 and L4-5 discs, right ankle ligament sprain, right articular cartilage tear, right ankle posterior
tibial tendinitis, right calcaneal nondisplaced fracture, bilateral shoulder SLAP tear, bilateral shoulder supraspinatus,
left shoulder subscapularis partial tear, and bilateral elbow mild medial epicondylitis. He further noted the
preexisting conditions of right elbow osteoarthritis, cervical multilevel degenerative spondylosis, bilateral shoulder
AC joint arthropathy, left ankle osteochondral lesion medial dome of talus and degenerative articular cartilage, and
damage in the tibia plafond.

10

injuries sustained to the neck, shoulders, elbows, and ankles were not directly related to the work
incident because complaints to these areas were not documented until nearly seven months after
the initial injury. He opined that appellant’s bilateral knee medial meniscus tear and lumbar
annular tear at L3-4 and L4-5 discs as documented by MRI scan were directly caused by the
work-related accident. Dr. Numata further stated that the diagnosed preexisting conditions were
aggravated by the work injury.
Dr. Numata opined that appellant was suffering from conditions caused by the work
injury pertaining to his lower back and knees. He recommended arthroscopic knee surgery and
modified work duty.15 Dr. Numata further stated that appellant had conditions of the cervical
spine, bilateral elbows, and bilateral shoulders, which required arthroscopic shoulder surgery
should OWCP accept the conditions as work related. He speculated that Dr. McCaffrey reduced
appellant’s workload/placed him off duty due to reports of worsening of his condition over time
and lack of accommodation by the employing establishment. Dr. Numata stated that review of
medical records did not identify a material change that occurred on or about June 2010 which
would cause the change in appellant’s work capacity and opined that he had modified work-duty
capacity since May 10, 2011.
In a July 9, 2012 addendum report, Dr. Numata responded to OWCP questionnaire and
stated that the preexisting conditions could not be directly related to the work injury. He
explained that appellant was suffering from his lumbar strain, rather than his degenerative disc
disease, because the lumbar strain was significantly more likely to have occurred as a result of
the physical activities involved in the work injury. Dr. Numata stated that he was unsure why
appellant was off duty continuously after January 7, 2011 and could not work full duty after
May 10, 2011, but speculated that this was because of appellant’s complaints that his condition
was slowly worsening over time, lack of accommodation by the employing establishment, and
pending surgical workup.
In another addendum report dated November 20, 2012, Dr. Numata responded to
OWCP’s request for additional information. He stated that the meniscus tears in the knee were
caused by the work injury and not degeneration, as documented by a June 9, 2010 MRI scan and
consistent with appellant’s history, symptoms, timing, mechanism of injury, and lack of
intervening trauma which was well documented in the medical records.
The reports of Dr. McCaffrey, appellant’s treating physician, provided 14 different
diagnoses pertaining to the back, neck, ankles, legs, knees, elbows, shoulders, and mental health
which he opined were caused by the November 4, 2009 employment incident.16 He explained
that appellant was asymptomatic and fully functional at the time of the November 4, 2009 injury
with no prior complaints of pain, problems, or symptoms related to his neck, shoulders, low
back, hips, knees, or ankles. Dr. McCaffrey reviewed the reports of Dr. Numata and disagreed
that there were no documented complaints related to the neck, shoulders, elbows, and ankles
15

Dr. Numata noted that appellant could work modified duty with restrictions of lifting, bending, twisting,
squatting, climbing, pushing, and pulling with the ability to change positions from sitting, standing, and walking
freely.
16

Supra note 2.

11

until nearly seven months after the initial injury. He provided an explanation detailing why
appellant was provided modified duty for specific periods and restricted from returning to work
full duty for other periods, despite having been released to full duty on November 9, 2009.17
Dr. McCaffrey explained that appellant’s work restrictions and disability were modified as his
complaints worsened over time. He indicated that MRI scan studies confirmed worsening of
appellant’s condition. Dr. McCaffrey further stated that OWCP failed to approve the proper tests
and treatments in a timely manner which caused appellant’s condition to worsen as he was not
approved for his required surgeries. He also stated that the employing establishment was not
following appellant’s work limitations, which aggravated his conditions, and withdrew light duty
as of June 15, 2011, rendering him unable to return to work.
OWCP’s April 7, 2014 decision found the reports of Dr. Numata, serving as the second
opinion physician, to be speculative on the issue of causation despite several attempts for
clarification. The hearing representative noted that Dr. Numata’s opinion was speculative
because the physician advised that the tears revealed in the MRI scan were degenerative but may
have been aggravated by the work incident. Contrary to OWCP’s assertion, the Board does not
find Dr. Numata’s opinion speculative in this regard. Dr. Numata explicitly stated that
appellant’s tear of the meniscus was caused by the November 4, 2009 work injury, explaining
that even if the meniscus was degenerated, the tear was caused by the traumatic injury based on
timing, mechanism of injury, and symptomatic history which were well documented in medical
records. Moreover, if the hearing representative found the reports of Dr. Numata to be
speculative, it is OWCP’s obligation to seek clarification and obtain a report which adequately
address the issues that it sought to develop.18
The Board notes that appellant’s bilateral knee meniscus tears were documented by a
June 9, 2010 MRI scan, which both Dr. Numata and Dr. McCaffrey attributed to the
17

Dr. McCaffrey explained that, on November 5, 2009, appellant’s main focus was his back and knees as he was
optimistic that the pain in other areas would go away. By January 4, 2010, he advised appellant that full duty was
not recommended due to continued pain in his neck, shoulders, elbows, hips, and ankles but appellant declined
stating that he would get rest during his trip to Vietnam. On January 20, 2009 prior to traveling to Vietnam,
appellant’s neck, shoulders, elbows, back, hips, knees, and ankles’ aching symptoms did not improve. In order to
avoid aggravation, a “Letter of Medical Necessity When Traveling” was issued due to the 10-hour nonstop trip to
Vietnam. Dr. McCaffrey explained that appellant worked from November 9, 2009 through May 10, 2010, having
only taken off three days due to aggravation of his work injury. Beginning May 10, 2010, the employing
establishment disregarded the work capacity evaluation, which further aggravated appellant’s physical and
psychological conditions. Dr. McCaffrey stated that appellant’s March 30, 2010 bilateral knee MRI scan request
was not authorized until June 9, 2010. On June 14, 2010 he reduced appellant’s workdays to three times per week,
noting that he complained of continued aching and burning in the neck, shoulders, elbows, lower back, hips, knees,
and heels, which was aggravated by the employer’s lack of accommodations. By November 16, 2010, appellant’s
lower extremities were swollen, aching, and burning. The pain in his neck, shoulders, elbows, lower back, hips,
knees, and heels became unbearable and his work duty was further reduced to two days per week. Dr. McCaffrey
explained that appellant’s conditions persisted because the employing establishment was not following the provided
work capacity evaluation and he continued to work until his position was withdrawn by his employing establishment
on June 15, 2011. He concluded that appellant continued to suffer from multiple orthopedic derangements which
were caused by the work injury.
18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.9(j) (September 2010). Only if the second opinion physician does not respond, or does not provide a
sufficient response after being asked, should the claims examiner request scheduling with another physician.

12

November 4, 2009 work injury. Appellant claims disability compensation beginning June 10,
2010, the date following his MRI scan which revealed these meniscus tears. He did not undergo
surgery for this condition until August 28, 2013. As OWCP approved this surgery and both
physicians relate it to the November 4, 2009 work injury, it should determine whether the claim
should be expanded to include this bilateral knee condition and whether it caused disability
beginning June 10, 2010.
Moreover, Dr. Numata has unequivocally stated that appellant’s lumbar and bilateral
knee conditions were caused by the work injury and he continued to suffer from residuals of
these injuries. He provided a detailed review of medical and diagnostic reports and explained the
mechanism of injury pertaining to these work-related diagnoses. Dr. Numata responded multiple
times to OWCP’s inquiries regarding appellant’s travel to Vietnam and has been steadfast in his
opinion that the medical records did not indicate that his conditions were caused or aggravated
by his travel nor did the travel lead to reduction of his work capacity or status. With respect to
disability during the periods in question, he speculated that Dr. McCaffrey placed appellant on
modified duty, and later off duty, due to complaints of worsening of his condition, lack of
employing establishment accommodation, and pending surgical workup. Dr. Numata stated that
it appeared that appellant had modified work-duty capacity since May 10, 2011.
As such, the Board further finds that there is no conflict of medical opinion between the
opinion of Dr. Numata and Dr. McCaffrey. The record reflects that both Dr. Numata and
Dr. McCaffrey agree that appellant continued to suffer from residuals of his lumbar and bilateral
knee conditions which were causally related to the November 4, 2009 work injury.
Dr. McCaffrey further opined that appellant’s neck, bilateral shoulder, bilateral elbow, and
bilateral ankle conditions were also caused by the November 4, 2009 work injury which resulted
in continued disability. While there is no conflict, the issue remains as to whether appellant was
disabled beginning June 10, 2010 as a result of the November 4, 2009 injury.19
Thus, the Board finds that further development is required to determine whether appellant
was disabled due to the November 4, 2009 injury.20 On remand, OWCP should prepare a
statement of accepted facts which includes the specific employment-related conditions accepted
by OWCP, any recurrence of disability, a detailed employment history, specific functions
performed by appellant, restrictions imposed by appellant’s treating physicians, and surgeries
and medical treatment authorized by OWCP. It should determine what work restrictions were
provided by appellant’s physician for the period in question, the modified duty provided by the
employing establishment, and whether/when modified duty was withdrawn. OWCP should
further develop the medical evidence and refer appellant to another appropriate Board-certified
specialist for a new second opinion examination and rationalized opinion as to whether
appellant’s injuries were causally related to the November 4, 2009 work incident, either directly
or through aggravation, precipitation, or acceleration. It should determine whether appellant is
entitled to compensation for disability, whether he is partially or totally disabled, whether he was

19

E.P., Docket No. 14-1298 (issued January 7, 2015).

20

D.N., Docket No. 09-651 (issued April 20, 2010).

13

totally disabled from June 10, 2010, and whether the claim should be expanded to include
additional conditions.21
For the above-noted reasons, the case will be remanded to OWCP to enable it to properly
consider all of the evidence and develop the medical evidence. Following such further
development as OWCP deems necessary, it shall issue an appropriate merit decision on
appellant’s claim.22
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant had
any disability on or after June 10, 2010 as a result of his accepted November 4, 2009
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 7, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion of the Board.
Issued: May 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

Id.

22

H.G., Docket No. 09-512 (issued October 2, 2009).

14

